Title: To James Madison from James B. Johnson, 17 December 1816
From: Johnson, James B.
To: Madison, James


        
          Friend Madison
          Near Chillicothe Ohio 12th Mo 17 1816
        
        I take the liberty as a free citizen of a free country of addressing thee on one of the most important subjects that ever attracted the attention of a citizen of the United States. And hope that liberty will be excused & that thee may read and consider the contents with that serious consideration for which so weighty a matter loudly calls. The subject is the manumition of the Africans held in bondage in the united states.
        It has long been the decided opinion of many that the holding them in bondage is repugnant to every humane feeling to every christain principle.
        And every candid and thinking person by divesting himself of partiality & prejudice must allow the correctness of that opinion.
        
        Yea and what heart but that that never melted at the tale of human wo will not confess it in melting accents of pity and shame, shame! to think a land boasting preemincence in religion should be the seat of fraud and oppression.
        We have received a command from the Saviour of man & Sovereign of the universe to do unto all men as we would they should do unto us.
        An injunction which if rightly considered does witho[u]t any other argument condemn slavery in every shape whatever; as it is impossible to comply with that command while holding them in miserable bondage, and bringing them up in complete ignorance, and treating them more like brutes than human beings possesing (if cultivated in the same manner) the same dispositions (or nearly so) as we do.
        For there certainly is but little difference in the various nations of the earth except that of education
        And may I not say that they are treated like brutes when they are sold and like cattle driven to different parts of the continent to a second market, regardless of those tender endearing ties by which an almighty creator has united his rational creation as well black as white.
        Where is that man who will say that the great creator of all things did in their first formation intend them for slaves. Such an one I beleive cannot be found.
        For if he had intended them for slav[e]s why did he give them reason why elevate their minds to heaven and fill them with desires to reach that happy abode Alas: such beings as these are held in bondage in perpetual bondage from generation to generation,
        And there is no father whose faithful servitude through the course of a long life can in the least mitigate the sufferings of a son or deliver him from bondage,
        So that in the severest trials, the most afflicting moments of life there is not one ray of hope to cheer the aged father while labouring under the heat and burden of the day.
        Oh: humanity and religion how do you weep to see such scenes as these to behold one part of the creation (instead of doing all they can to render mankind universally happy) doing it seems all they can to render a large portion completely wretched, by depriving them of liberty, and many of the necessaries of life, yea in many instances they have a bare sufficiency of food to support nature and that of the coarsest kind, and frequently so short in raiment as not to have a sufficiency to cover their nakedness.
        And moreover relations that are bound together by the strongest ties are torn asunder with more than savage barbarity,
        And here I may exclaim in the most ernest language of my soul Oh! ye oppressors of human beings how long will you remain callous to the cries and plaints of injuried, oppressd, & wretched human beings, whose cries

though they have not penetrated your souls, have most certainly flown to the realms of everlasting peace & justice, and have they not been heard, and will they not be answered.
        Here let me appeal to the breast of the most barbarous slave holder, by, supposing his son & daughter confined in Algeirs, their freedom then becomes a subject of the utmost importance, to effect which he does not scruple to sacrafice his all.
        Here let him reflect, let him remember that his slaves are human beings rational beings, capable of seeing, feeling, hearing, & understanding; then adhere to that of doing as he would be done by, and the shackles of his slaves will fall off forever.
        
          O, Glorious rule how happy the day
          When thou shalt have universal sway
          When all nations shall bow to thee
          Oppression and fraud cease to be.
        
        Here let me implore thee, my friend (like Sampson of old) to perform deeds at the close of thy executive authority more glorious than all other transactions of thy life, by making some noble struggle to secure happiness to this the only republic on earth and save it from the impending judgeme[n]ts of heaven which I shurely beleive does hang oer this nation. Fourteen years of the twenty of my life I lived in Virginia and have seen a small portion of the immense mountain of wo under which they are doomed to labour And often have I wept oer them, to see their innumerable sufferings, and human nature so shamefully degraded. Ah, how freely would I contribute a portion of my time, with my small hard earnings, to advance a work for which justice so loudly calls,
        Let it not be understood that I am so simple as to suppose that a president of the united states can alone perform a work of this kind, but certainly I do suppose him to be a person that could contribute more than any other. I am &c &c &c
        
          James B Johnson
        
        
          PS Pardon the forwardness of a youth whose intensions are of the purest kind and one that wishes to promote universal liberty and happiness through all nations of the earth.
          
            J B J
          
        
      